Citation Nr: 0531393	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability. 
 
2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 until March 
1961.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2003 rating 
decision of the VA Regional Office (RO) in Cleveland, Ohio 
that denied service connection for bilateral ankle and foot 
disabilities.  The veteran was afforded a videoconference 
hearing before the undersigned Member of the Board in October 
2005 and clarified that service connection was only being 
requested for right ankle and foot disorders.  Therefore, 
these are only matters for appellate consideration.


REMAND

The appellant asserts that he sustained trauma to his right 
foot during basic military training in 1958 when a drill 
sergeant stood on the back of his heel as he was kneeling 
down on the rifle range.  He stated that the purpose of this 
was apparently to have his feet and shoe laces lay flat.  He 
testified that he has had problems with the right foot and 
ankle since that time.  

Review of the record discloses that the veteran has submitted 
a statement from a Dr. Hunt, D.O., and clinical records from 
the Seeds Orthopaedic Clinic, both dated in 2003.  The 
records include reference to a longstanding history of right 
foot and ankle disability.  His current problems with pain 
were attributed to the in-service injury described by the 
veteran.  However, it does not appear that the private care 
providers had access to the veteran's service records when 
the opinions were provided.  In view of the complete lack of 
clinical information between service discharge in 1961 and 
2003, a more than 40-year span, the Board finds that it would 
be helpful to review copies of all records from Dr. Hunt and 
the Seeds Clinic dating back to their initial association.  
Additionally, the appellant should be contacted directly and 
requested to provide the names and addresses of any other 
providers he might recall who treated him for right ankle or 
foot disability throughout the intervening years since 
service.  He should also be advised that lay statements from 
persons who have knowledge of the claimed disability during 
the years since service might also prove helpful.

The record also reflects that the appellant has never had a 
VA examination for compensation and pension purposes.  The 
Board finds that examination is warranted in this instance by 
someone who can review the entire record before formulating a 
medical opinion as to whether current right ankle or foot 
disability is reasonably related to service.

(The fulfillment of the VA's statutory duty to assist the 
veteran includes providing a VA examination when warranted, 
requiring a thorough and contemporaneous medical examination, 
including a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).)  

Accordingly, this case is remanded for the following actions:

1.  The veteran should be contacted and 
asked to provide the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and 
private, including Dr. Hunt and the 
Seeds Orthopaedic Clinic, who have 
treated him since service for right 
ankle or foot disability.  After 
securing the necessary authorizations, 
the RO should request copies of all 
identified records dating back to 1961 
and associate them with the claims file.  
The veteran should be advised that lay 
statements from persons with knowledge 
of his disability during service or 
since might prove helpful to his claims.

2.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for a VA orthopedic evaluation 
to determine the current diagnosis(es) 
and etiology of the veteran's right 
ankle and foot disorders.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file and 
a copy of this remand should be made 
available to the physician designated to 
examine the appellant.  A comprehensive 
clinical history should be obtained.  
Based on a thorough review of the 
evidence of record, including the 
veteran's service medical records, the 
examiner should provide an opinion, with 
complete rationale, as to the medical 
probability that the veteran now has 
right ankle or right foot disability 
that is related to the claimed in-
service injury.  The examiner should 
also indicate whether or not any such 
disability is more likely than not of 
post-service onset.  All opinions should 
be set forth in detail and explained in 
the context of the record.

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

